Citation Nr: 1413560	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional education benefits under Chapter 30 (Montgomery GI Bill (MGIB)) in excess of 5 months and 12 days.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from July 2006 to July 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found the Veteran was entitled to 5 months and 12 days of MGIB education benefits.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The record reflects the Veteran used 42 months and 18 days of Chapter 35 (Dependents Educational Assistance (DEA)) benefits.

2.  The maximum amount of educational benefits by law that the Veteran may receive is 48 months.


CONCLUSION OF LAW

The criteria for Chapter 30 (MGIB) education benefits in excess of 5 months and 12 days are not met.  38 U.S.C.A. § 3695(a) (West 2002 & Supp. 2013) ; 38 C.F.R. § 21.4020 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent the Veteran has already used other education benefits, specifically Chapter 35 (DEA) benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his June 2011 Substantive Appeal and November 2011 Board hearing.  

With respect to the aforementioned November 2011 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions to clarify the Veteran's contentions.  Although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's current appellate claim, the Veteran, through his testimony, demonstrated that he had actual knowledge of the basis for the prior denial - that he was only entitled to 48 months of education benefits.  See Transcript p. 6.  Further, as detailed below, this claim must be denied as a matter of law.  Therefore, there is no evidence the VLJ could have suggested that would have substantiated this case.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Initially, the Board notes that there is no dispute the Veteran satisfied the eligibility requirements for Chapter 30 (MGIB) education benefits as he has already been deemed eligible for such.  The issue in this case is whether he is entitled to MGIB benefits in excess of 5 months and 12 days.

The Board acknowledges that applicable criteria provide that, but for certain exceptions, benefits awarded under Chapter 30 (MGIB) entitle the recipient to 36 months of educational assistance.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. 
§ 21.7072(a). 

The Board notes, however, the law provides a limit on educational assistance under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C.A. Chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C.A. Chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020(a).

In this case, the record includes education worksheets which reflect the Veteran received 42 months and 18 days of Chapter 35 (DEA) benefits.  Therefore, he is only entitled to 5 months and 12 days of educational benefits under the Chapter 30 (MGIB) program.

The Veteran does not dispute he used DEA education benefits.  However, he contends that when he enlisted into service and signed up for MGIB benefits he informed the pertinent personnel that he had used DEA benefits and was informed, in essence, that it would not affect his entitlement to MGIB benefits.  He also maintains that he paid into the MGIB program under the belief he would be entitled to full MGIB benefits.

The Board is sympathetic to the Veteran's position and the contentions he has advanced in support of his claim.  However, even assuming, arguendo, the Veteran received poor advice from military service personnel regarding the affect his use of DEA benefits would have on his MGIB eligibility, the Board is bound by the applicable law and regulations when determining entitlement to VA benefits.  The Board regrets that the Veteran may have been misinformed as to his potential eligibility.  Nevertheless, the fact remains that the Veteran's combined VA education benefits are limited by statute and regulation to 48 months.  Stated another way, the Veteran's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board must find that the Veteran has no legal entitlement to Chapter 30 (MGIB) benefits in excess of 5 months and 12 days, which is the benefit he is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


